NUMBER 13-22-00127-CV

                   COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI – EDINBURG


HOWARD ADAMS,                                         Appellant,

                              v.

MICHELLE CAROL ATKINSON,                              Appellee.


            On appeal from the 130th District Court
                of Matagorda County, Texas.
                         NUMBER 13-22-00128-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


              IN THE ESTATE OF J.W. MASSEY, DECEASED.


                      On appeal from the County Court
                       of Matagorda County, Texas.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      Appellant Howard Adams filed a notice of appeal on March 28, 2022 in appellate

cause number 13-22-00127-CV, attempting to appeal the trial court’s “judgment dated

March 22, 2022, as well as all prior orders merged therein, including the undated Order

Granting Summary Judgment.” A second notice of appeal was also filed March 28, 2022

in appellate cause number 13-22-00128-CV attempting to appeal “the judgment of the


                                          2
130th District Court in Cause No. 21-F-0434 dated March 22, 2022 which transferred that

cause back to Cause No. PR20-0144, as well as all prior orders merged therein, including

the undated Order Granting Summary Judgment in Cause No. 21-F-0434.” Subsequently,

appellant filed an unopposed motion to consolidate the appeals in which he stated that

the separate notices of appeal were filed “[o]ut of an abundance of caution,” as the case

involved a transfer between the probate court and the 130th District Court.

       Upon review, it appears that appellant is attempting to appeal an “Order to Transfer

Back to County Court,” signed on March 22, 2022, which may not be a final, appealable

order. Additionally, it appears that appellant’s notice of appeal might also be attempting

to appeal an “Order Granting Summary Judgment,” signed in February 2022. Should this

Court determine the summary judgment order is not final and appealable, this appeal may

be dismissed for want of jurisdiction. Therefore, on this day, the Court orders appellant to

file a short letter brief identifying law that clearly establishes this Court’s jurisdiction to

review either or both orders within twenty days. Appellee may file a short response, if any,

within ten days of appellant’s letter brief.


                                                                         PER CURIAM


Delivered and filed on the
19th day of April, 2022.




                                               3